Citation Nr: 0126462	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  01-02 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for left calcaneus 
fracture with resection, left metatarsal head, 2nd, 3rd, 4th 
and 5th toes, currently evaluated as 30 percent disabling.

2.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1987 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 2000 
and February 2001from the Department of Veterans Affairs (VA) 
regional office (RO) in Seattle, Washington.

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  
In essence, the following sequence is required: there must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2001).

The RO denied the claim for individual employability by 
rating decision dated in April 2000.  The veteran filed a 
timely notice of disagreement in June 2000.  The claims file 
reflects that the RO furnished the veteran with a statement 
of the case regarding the issue of individual unemployability 
in February 2001 and a timely substantive appeal was filed as 
to that issue.  Accordingly, the issue of individual 
unemployability is properly before the Board.  

In October 1999, the RO denied an increased evaluation for a 
left calcaneus fracture with resection, left metatarsal head, 
2nd, 3rd, 4th and 5th toes.  The veteran filed a timely notice 
of disagreement as to that issue in October 1999.  In his 
notice of disagreement, the veteran contended that the RO 
erroneously rated him under Diagnostic Code 5273 (Os calcis 
or astragalus, malunion of).  He asserted that the proper 
diagnostic code was Diagnostic Code 5284 (Foot injuries, 
other).  Diagnostic code 5284 has a maximum disability rating 
of 30 percent.  Subsequently, the RO granted an increased 
evaluation under Diagnostic Code 5284 to 30 percent for the 
left calcaneus fracture with resection, left metatarsal head, 
2nd, 3rd, 4th and 5th toes in February 2001.  The RO held that 
this increase resolved the appeal with regard to that issue 
and the Board concurs.  38 U.S.C.A. § 7105(d) (West 1991);  
38 C.F.R. § 20.202 (2001); Hamilton v. Brown, 4 Vet. App. 
528, 544 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994).  (Generally, a claimant is presumed to seek the 
maximum disability allowed by law, but where the claimant 
expressly indicates an intent to limit an appeal to a 
specific disability rating, the award of that rating ends the 
appeal.)  Accordingly, the appeal with regard to the claim 
for an increased rating for left calcaneus fracture with 
resection, left metatarsal head, 2nd, 3rd, 4th and 5th toes is 
dismissed and the claim for a total rating based upon 
individual unemployability is the sole issue before the 
Board.


FINDINGS OF FACT

1.  The veteran limited his appeal with respect to an 
increased rating for left calcaneus fracture with resection, 
left metatarsal head, 2nd, 3rd, 4th and 5th toes to a 30 percent 
rating under Diagnostic Code 5284.

2.  The RO granted a 30 percent rating under Diagnostic Code 
5284 for left calcaneus fracture with resection, left 
metatarsal head, 2nd, 3rd, 4th and 5th toes.

3.  The veteran's combined schedular rating is 80 percent or 
greater; all of the veteran's service-connected disabilities 
resulted from the same accident.

4.  The veteran is able to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The appeal for an increased rating for left calcaneus 
fracture with resection, left metatarsal head, 2nd, 3rd, 4th 
and 5th toes is dismissed.  38 U.S.C.A. § 7105(d) (West 
1991);  38 C.F.R. § 20.202 (2001); Hamilton v. Brown, 4 Vet. 
App. 528, 544 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994).
 
2.  The criteria for a total rating based on individual 
unemployability due to service connected disability has not 
been met.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Backgound

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board first notes that by letter in February 2001, the RO 
advised the appellant of the VCAA's enactment.  The February 
2001 letter also advised the claimant of what evidence was 
needed to show entitlement to individual unemployability and 
what evidence has already been obtained.  The Board finds 
that the claim has been adequately developed pursuant to the 
VCAA.  In this regard, there is no indication of the 
existence of any outstanding Federal government or other 
record that could substantiate the claim for total disability 
based on individual unemployability.  The VA has provided the 
veteran with two physical examinations.  The RO advised him 
of the rating criteria in the February 2001 statement of the 
case (SOC).  The SOC and the February 2001 rating decision 
also advised the appellant of the results of the VA physical 
examinations.  Accordingly, the Board concludes that it may 
now enter a decision on the merits of these issues without 
prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service medical records disclose that the veteran was 
involved in a motor vehicle accident in September 1989.  He 
met a medical board in April 1990.  The diagnostic summary 
indicated multiple trauma (status post motor vehicle 
accident), disruption of pubic diastasis (status post plate 
fixation pubic symphysis), fracture of the left femur (status 
post intermedullary rodding of the same), left calcaneus 
fracture, fracture of the right ankle (status post open 
reduction internal fixation of the same with retained 
hardware), bladder rupture, and liver laceration (status 
post).

In October 1990, the veteran filed for service connection for 
injuries resulting from the September 1990 motor vehicle 
accident.  By a rating decision dated in January 1991, the 
veteran was service connected with the following 
disabilities: left fibula and tibia at 30 percent; left 
calcaneus fracture at 20 percent; left femur fracture with 
disruption pubic diastasis and leg shortening at 10 percent; 
right ankle fracture at 10 percent, liver laceration post-
operative at 0 percent; and bladder rupture at 0 percent.  
The total combined rating was 60 percent.  A bilateral factor 
of 5.5 percent was added for Diagnostic Codes 5262, 5255, 
5271, and 5273.

The veteran underwent a VA physical examination in July 1999.  
The medical history covers the period from 1994 until the day 
of the examination.  The medical history indicates that the 
left leg upper and lower fracture had not changed since 1994.  
He continued to have pain above and below the knee.  The pain 
was described as a binding pain, intermittent in nature, and 
a three on a scale of ten.  Prolonged standing, lifting heavy 
objects, and walking down an incline tended to increase the 
pain.  Avoiding those types of activities tended to lessen 
the pain.  The left foot fracture remained the same.  The 
veteran continued to experience nagging pain, intermittent in 
nature.  He rated the pain a three or four on a scale of ten.  
Heavy lifting, prolonged standing, prolonged walking greater 
than four hours, carrying 50 pounds of weight or repetitive 
lifting of 50 pounds greater than four hours, all increased 
the pain in his left foot to a level of seven or eight out of 
ten.  Avoiding these types of activity tended to decrease the 
pain. 

The veteran reported that his right ankle was pretty much the 
same as before.  The only time he had pain was when he 
crossed his leg with his right ankle over the left knee.  He 
reported that if he was not wearing boots the pressure of the 
scar tissue on the left knee caused increased pain.  He 
described the pain as moderately dull and rated it at two on 
a scale of ten.  Uncrossing his legs decreased his pain.  
Regarding his liver laceration, the veteran reported that 
this was about the same.  He was not experiencing any 
discomfort and his liver seemed to be functioning just 
'fine.'  After completing the medical history and physical 
examination, reviewing X-rays and liver function tests, the 
examiner made the following final diagnoses: history of femur 
fracture with IM placement, left tibia-fibula fracture with 
solid open reduction and internal fixation, left calcaneal 
fracture with second through fifth digit metatarsal 
osteotomies now with traumatic arthritis, right lateral 
malleolus open reduction and internal fixation with hardware 
removal, and history of liver lacerations now with elevated 
liver function tests.  The examining physician reported no 
opinion as to the veteran's individual unemployability.

The veteran underwent a VA physical examination in September 
2000.  The medical history revealed that the veteran reported 
that he had sustained a fracture of his left tibia and fibula 
as well as a left foot crush injury in May 1989, when he was 
involved in a motor vehicle accident.  He had surgery on his 
tibia/fibula fracture with a rod placement in 1989.  He 
reported that he had three foot surgeries and has not 
sustained any injuries to the lower extremities since the 
1989 accident. 

He currently complained of left heel and ankle pain when he 
stood for more than one hour, lifts greater than 50 pounds, 
or walks greater than four hours.  He stated that the longer 
he was involved with these activities, the more painful his 
heel and ankle would become.  He had never noticed heat, 
redness, or swelling of the ankle, although he stated that 
the appearance of the foot at the baseline is asymmetric as 
compared to the right.  He stated that his foot constantly 
had a black and blue mark on the dorsum of his foot.   He 
stated that he had a callus that has developed in the medial 
aspect of his left great toe, which also becomes sore with 
the aforementioned activities.  His left foot fracture 
remained the same.  He continued to have a nagging pain, 
intermittent in nature.  He rated the pain as a three or four 
on a scale of ten.  The pain increased to seven or eight with 
heavy lifting, prolonged standing, prolonged walking greater 
than four hours, carrying 50 pounds of weight, or repetitive 
lifting of 50 pounds of weight for more than four hours.  
Factors that decreased the pain were avoidance of this type 
of lifting activities.  Getting off of his feet and removing 
his shoes relieved his pain.  Regarding functional loss, the 
veteran stated that he was not able to run at all because of 
the change in his gait due to his injuries.  

In reference to the right ankle fracture, he underwent one 
surgical intervention for placement of a plate and screw and 
a second surgery to remove the hardware.  He denied any 
further surgery.  He stated that he experienced right ankle 
pain approximately every two months.  He had never noted any 
heat, redness, or swelling.  Inciting activities tended to be 
twisting-type motions with his ankle.  Getting off his feet 
relieved his pain.  He noted no specific functional loss 
based on his right ankle due to limitations on his activities 
by the left ankle.

The veteran declined to undergo X-rays.  After reviewing the 
claims file, recording the medical history, reviewing X-rays 
from July 1999, and performing a physical examination, the 
examining physician made the following final diagnoses: left 
femoral fracture with intramedullary rod, left tibia/fibula 
fracture, left calcaneal fracture now with traumatic 
arthritis and significant range of motion, right lateral 
malleolar fracture status post hardware removal now with the 
early traumatic arthritis on physical examination (not 
confirmed radiographically).  The examiner noted that the 
veteran was not employed at the time of the examination.  The 
examiner offered no opinion regarding individual 
employability.

The veteran's Counseling/Evaluation Rehabilitation file 
indicates that he began Chapter 31 vocational rehabilitation 
services shortly after he was discharged from the military.  
According to the veteran, he had eight years of formal 
education.  He reported that he had 11 months of additional 
training at the B. Job Corp Program.  Prior to enlisting in 
the military, he worked several laboring positions in 
construction and as a maintenance person at a hotel.  He 
completed his high school education with attainment of a 
general equivalency diploma (GED).  While in the Navy, the 
veteran was a construction electrician, third class.  He has 
not had substantial work experience since leaving the 
military.  He reported having occasional temporary work 
assignments, but nothing permanent in nature.  The veteran 
scored in the 64th percentile on the Otis-Lennon test in July 
1991.  His original Individual Written Rehabilitation Plan 
(IRWP) dated in July 1991, proposed the completion of a 
Bachelor's of Science degree in electrical engineering.  This 
IWRP was not completed.  A new IWRP, dated in December 1994, 
proposed the completion of pre-engineering courses and 
general education requirements.  An August 1994 IWRP again 
proposed completion of a bachelor's degree in electrical 
engineering.  An IWRP, dated in June 1996, proposed the 
completion of a bachelor's degree in computers.   

The Counseling/Evaluation Rehabilitation file indicates that 
the veteran was placed on academic probation while enrolled 
at North Dakota State University (NDSU).  During his 
enrollment at NDSU, the veteran was cited twice for driving 
while intoxicated (DUI) in 1993 and arrested and incarcerated 
for "stalking."  In June 1993, the veteran was evaluated by 
at a VA mental health clinic and received counseling.  A 
diagnosis of Delusional Disorder, Erotomaniac type, was made.  
Subsequent to his placement on academic probation, the 
veteran was either suspended or he withdrew from NDSU and 
relocated to Washington state.  

A Counseling Record-Narrative Report, dated in January 1998, 
proposed the vocational goal of computer service technology.  
According to "WOIS," this occupation requires light 
physical activity, some moving around, and handling objects, 
usually weighing less than ten pounds and occasionally up to 
20 pounds.  A worker may occasionally be required to handle 
up to 40 pounds if moving a computer module.  Some bending, 
reaching, and lifting are required.  The most common 
preparation for the occupation is one to two years of post-
secondary education and basic electronics, electrical 
engineering, or computer repair.  The report certified that 
achievement of the vocational goal was reasonably feasible.  

An October 1998 Special Report of Training reflected that the 
veteran was currently enrolled in a computer service 
technology program for an Associate in Applied Sciences 
degree.  As of the October 1998 report, the veteran had a 
3.65 grade point average on a 4.0 scale and had earned 52 
credit hours out of the 118 needed to finish the program. 

A February 2001 rating determination increased the evaluation 
for the left calcaneus fracture with degenerative changes of 
the subtalar joint from 20 to 30 percent.  The combined 
evaluation for the service connected disability, with 
consideration of the bilateral factor, increased to 80 
percent, effective December 1993.

II. Analysis

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability. 38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

The veteran has a combined rating of 80 percent.  Although 
none of the veteran's disabilities are rated at 40 percent or 
more, his various disabilities are all in the lower 
extremities and stem from the same accident.  Thus, the 
veteran does meet the threshold requirements for individual 
unemployability.  A review of the record, however, does not 
support a finding that the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  The veteran has been 
receiving vocational rehabilitation under the VA since 1991.  
Although he has not finished any particular IWRP, he has 
shown that he has the ability to complete a vocational 
program with the goal of computer service technician.  The 
manual labor requirements of a computer service technician 
are well within the physical abilities and limitations that 
the veteran described during the July 1999 and September 2000 
VA physical examinations.  The record contains expressed 
opinion from the Vocational Rehabilitation specialists that 
the veteran can be trained and employed in his new 
occupational goal notwithstanding his service-connected 
disabilities.  This opinion is fully consistent with the 
clinical findings and the description of the nature of the 
employment.  It further indicates clearly that the claimant 
is employable in nonstrenuous occupations that fit within the 
same framework as the current occupational goal.  While the 
Board has considered the veteran's evidentiary assertion that 
he is unemployable, the Board finds that opinion is clearly 
outweighed by the clinical evidence of record and the opinion 
of the vocational rehabilitation specialists.  Moreover, the 
record also reflects that nonservice connected conditions 
account for employment impairments, and indeed an actual 
period when the claimant was out of the job market due to 
incarceration.    Accordingly, the Board finds there is no 
approximate balance of positive and negative evidence 
concerning individual unemployability for and against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
for application.


ORDER

The appeal with regard to the claim for an increased rating 
for left calcaneus fracture with resection, left metatarsal 
head, 2nd, 3rd, 4th and 5th toes is dismissed.

Entitlement to individual unemployability is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals




 

